Order filed June 10, 2021.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00243-CV
                                   ____________

                           IN THE MATTER OF Z.Q.


                    On Appeal from the 315th District Court
                            Harris County, Texas
                      Trial Court Cause No. 0000-86707

                                    ORDER

      The clerk’s record was filed May 26, 2021. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c).
The record does not contain the trial court’s ruling on the applicant's writ of habeas
corpus.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before June 21, 2021, containing trial court’s ruling on the applicant's
writ of habeas corpus.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                   PER CURIAM



Panel Consists of Justices Wise, Jewell, and Spain.